                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   CHICAGO DIVISION

                              CASE NO.: 1:21-cv-00181-JLA-JTG

 DUFFY ARCHIVE LIMITED,

                Plaintiff,

 v.

 THE FOUND, INC., LAURA SZUMOWSKI,
 AND REBECCA'S RASPBERRIES INC.
 DBA URBAN GENERAL STORE,

                Defendants.


      NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT REBECCA’S
  RASPBERRIES INC. DBA URBAN GENERAL STORE, ONLY, WITH PREJUDICE

       Plaintiff DUFFY ARCHIVE LIMITED, by and through its undersigned counsel, and

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby dismisses the instant lawsuit as to Defendant

Rebecca’s Raspberries Inc. dba Urban General Store, only, with prejudice, with each party to

bear its own costs, attorneys’ fees and expenses.

Dated: May 21, 2021

                                             /s/ Craig A. Wirth
                                             JOEL B. ROTHMAN
                                             joel.rothman@sriplaw.com
                                             CRAIG A. WIRTH
                                             craig.wirth@sriplaw.com

                                             SRIPLAW
                                             21301 Powerline Road
                                             Suite 100
                                             Boca Raton, FL 33433
                                             561.404.4350 – Telephone
                                             561.404.4353 – Facsimile

                                             Counsel for Plaintiff Duffy Archive Limited


                                           SRIPLAW
                     CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
                               CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on May 21, 2021, a true and correct copy of the
foregoing document was served by electronic mail by the Court’s CM/ECF System to all parties
listed below on the Service List.

                                            /s/ Craig A. Wirth
                                            Craig A. Wirth

                                       SERVICE LIST

 Mr. James J.S. Holmes
 Clyde & Co LLP
 355 S. Grand Avenue
 Suite 1400
 Los Angeles, CA 90071
 James.Holmes@clydeco.us
 Attorney for The Found, Inc. and Laura
 Szumowski


 Ms. Nicole Bashor
 Ms. Jennifer L. Dlugosz
 Husch Blackwell
 120 South Riverside Plaza
 Suite 2200
 Chicago, IL 60606
 nicole.bashor@huschblackwell.com
 jen.dlugosz@huschblackwell.com
 Attorneys for Rebecca's Raspberries Inc. dba
 Urban General Store




                                              2
                                          SRIPLAW
                     CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
